COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
                                                                   No. 08-15-00038-CV
 In the Matter of P. M., A Juvenile,               §
                                                                      Appeal from the
                               Appellant.          §
                                                                     65th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                      (TC# 13,01271)
                                                   §

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until October 26, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 26, 2015.

        IT IS SO ORDERED this 29th day of September, 2015.

        If the Appellant’s brief is not filed with this Court by October 26, 2015, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                                                                PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.